

114 S3059 RS: Marine Mammal Research and Response Act of 2016
U.S. Senate
2016-06-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 690114th CONGRESS2d SessionS. 3059[Report No. 114–386]IN THE SENATE OF THE UNITED STATESJune 15, 2016Ms. Cantwell (for herself, Mr. Sullivan, Ms. Murkowski, and Mr. Schatz) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationNovember 28, 2016Reported by Mr. Thune, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo reauthorize and amend the John H. Prescott Marine Mammal Rescue and Response Grant Program and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the Marine Mammal Research and Response Act of 2016.
 2.Data collection and disseminationSection 402 of the Marine Mammal Protection Act of 1972 (16 U.S.C. 1421a) is amended— (1)in subsection (b)—
 (A)in paragraph (1)(A), by inserting or entangled after stranded; (B)in paragraph (3)—
 (i)by striking strandings, and inserting strandings and entanglements, including unusual mortality events,; (ii)by inserting stranding before region; and
 (iii)by striking marine mammals; and and inserting and entangled marine mammals to allow comparison of the causes of illness and deaths in stranded and entangled marine mammals with physical, chemical, and biological environmental parameters; and; and
 (C)in paragraph (4), by striking analyses, that would allow comparison of the causes of illness and deaths in stranded marine mammals with physical, chemical, and biological environmental parameters. and inserting analyses.; and
 (2)by striking subsection (c) and inserting the following:  (c)Data availability (1)In generalThe Secretary shall develop a program to make information, including any data and metadata, collected under subsection (b) available to researchers, stranding networks, and the public—
 (A)to improve real-time coordination of response to stranding and entanglement events across geographic areas and between stranding coordinators;
 (B)to identify and quickly disseminate information on potential public health risks; (C)to facilitate integrated interdisciplinary research;
 (D)to facilitate peer-reviewed publications; (E)to archive regional data into one national database for future analyses; and
 (F)for education and outreach activities. (2)Public accessThe Secretary shall ensure that—
 (A)all information, including data and metadata, collected under subsection (b) is archived in a form that is readily accessible, understandable, and can be easily shared with, the public, as appropriate, through the Marine Mammal Health Map established under section 408A; and
 (B)not later than 60 days after the date that any information, including any data and metadata, collected under paragraph (1), (2), or (3) of subsection (b), is made readily available to stranding network participants, other qualified scientists, employees of the Federal Government, and the public through the Marine Mammal Health Map and the Integrated Ocean Observation System.
 (d)Data reporting requirementsThe Secretary shall require each stranding network participant to submit to the National Oceanic and Atmospheric Administration, for inclusion in the Marine Mammal Health Map established under section 408A the following:
 (1)NOAA Form 89–864 (OMB #0648–0178) and NOAA Form 89–878 (OMB #0648–0178), or similar successor form, not later than 30 days after the date of a response to a stranding or entanglement event.
 (2)The information, including any data and metadata, described in paragraphs (1) and (2) of subsection (b), not later than 30 days after the date that the information is available or updated, as applicable.
 (3)The information, including any data and metadata, described in paragraphs (3) and (4) of subsection (b), not later than 30 days after the date that the stranding network responds to a stranding or entanglement event..
 3.Stranding or entanglement response agreementsSection 403 of the Marine Mammal Protection Act of 1972 (16 U.S.C. 1421b) is amended— (1)in the section heading by inserting or entanglement before response; and
 (2)in subsection (a), by striking the period at the end and inserting or entanglement.. 4.Unusual mortality event activity funding (a)Uses of the Marine Mammal Unusual Mortality Event FundSubsection (b) of section 405 of the Marine Mammal Protection Act of 1972 (16 U.S.C. 1421d) is amended to read as follows:
				
 (b)UsesAmounts in the Fund— (1)shall be available only for use by the Secretary, in consultation with the Secretary of the Interior and dispersed among claimants based on budgets approved by the Secretary prior to expenditure—
 (A)to make advance, partial, or progress payments under contracts or other funding mechanisms for property, supplies, salaries, services, and travel costs incurred in acting in accordance with the contingency plan issued under section 404(b) or under the direction of an Onsite Coordinator for an unusual mortality event;
 (B)for reimbursing any stranding network participant for costs incurred in the preparation, analysis, and transportation of marine mammal tissues collected with respect to an unusual mortality event, including such transportation, for the Tissue Bank; and
 (C)for care and maintenance of marine mammal seized under section 104(c)(2)(D); and (2)shall remain available until expended..
 (b)Deposits into the FundSubsection (c) of section 405 of the Marine Mammal Protection Act of 1972 (16 U.S.C. 1421d) is amended—
 (1)in paragraph (2), by striking and at the end; (2)in paragraph (3), by striking the period at the end and inserting a semicolon; and
 (3)by adding at the end the following:  (4)sums received for marine mammal conservation, including assessment costs, fines, penalties, restitution, natural resource damages, and forfeitures of property for violations of any provision of this Act or other environmental statute and sums received from emergency declaration grants for marine mammal conservation; and
 (5)up to $750,000 per fiscal year, as determined by the Secretary of Commerce and the Secretary of the Interior, from amounts appropriated to the Secretary for carrying out this title and other titles of this Act..
 5.LiabilitySection 406(a) of the Marine Mammal Protection Act of 1972 (16 U.S.C. 1421e(a)) is amended by inserting or entanglement after to a stranding.
 6.National Marine Mammal Tissue Bank and tissue analysisSection 407 of the Marine Mammal Protection Act of 1972 (16 U.S.C. 1421f) is amended— (1)in subsection (c)(2)(A), by striking the health of marine mammals and inserting marine mammal health and mortality and the health of; and
 (2)in subsection (d), by inserting public before access. 7.John H. Prescott Marine Mammal Rescue and Response Grant Program and Rapid Response Fund (a)In generalSection 408 of the Marine Mammal Protection Act of 1972 (16 U.S.C. 1421f–1) is amended to read as follows:
				
					408.John H. Prescott Marine Mammal Rescue and Response Grant Program and Rapid Response Fund
						(a)John H. Prescott Marine Mammal Rescue and Response Grant Program
 (1)In generalSubject to the availability of appropriations, the Secretary shall conduct a grant program to be known as the John H. Prescott Marine Mammal Rescue and Response Grant Program (hereinafter in this section referred to as the Grant Program) to award grants to eligible stranding network participants or stranding network collaborators as described in this subsection.
 (2)PurposesThe purposes of the Grant Program are to provide for— (A)the recovery or treatment of sick, injured, or entangled marine mammals;
 (B)marine mammal stranding events that require emergency assistance; (C)the collection of data and samples from living or dead stranded marine mammals for scientific research regarding marine mammal health;
 (D)facility operating costs that are directly related to activities described in subparagraph (A), (B), or (C); and
 (E)development of Stranding Network capacity, including training for emergency response, where facilities do not exist or are sparse.
 (3)Contract, grant, and cooperative agreement authorityThe Secretary may enter into a contract, grant, or cooperative agreement with any person, as the Secretary determines appropriate, for the purposes described in paragraph (2).
							(4)Equitable distribution of funds
 (A)In generalThe Secretary shall ensure, to the extent practicable, that funds awarded under the Grant Program are distributed equitably among the stranding regions.
 (B)PreferencesThe Secretary shall give preference to awarding funds under the Grant Program in each stranding region to any facility with an established record of marine mammal rescue and rehabilitation, or of scientific data collection and research on sick, stranded, or entangled marine mammals where such facilities exist.
 (C)ConsiderationsIn determining priorities among the stranding regions under this paragraph, the Secretary may consider—
 (i)any episodic stranding, entanglement, or mortality event, except for an unusual mortality event, that occurred in any stranding region in the preceding year;
 (ii)any data regarding average annual stranding, entanglements, and mortality events per stranding region;
 (iii)the size of the marine mammal populations inhabiting a geographic area within a stranding region; and
 (iv)the conservation of threatened or endangered marine mammal species. (5)ApplicationTo apply for a grant under the Grant Program a stranding network participant shall—
 (A)submit an application in such form and manner as the Secretary prescribes; and (B)comply with the data reporting requirements of section 402(d).
 (6)ConsultationThe Secretary shall consult with the Marine Mammal Commission, a representative from each of the stranding regions, and other individuals who represent public and private organizations that are actively involved in rescue, rehabilitation, release, scientific research, marine conservation, and forensic science regarding stranded marine mammals to develop criteria for awarding grants under the Grant Program.
							(7)Limitations
 (A)Maximum grant amountNo grant made under the Grant Program for a single project may exceed $200,000 in any 12-month period.
 (B)Unexpended fundsAny funds awarded under the Grant Program that are unexpended or unobligated at the end a 12-month period—
 (i)shall remain available until expended; and (ii)shall not be taken into account for any other 12-month period for the purposes of subparagraph (A).
 (8)Matching requirementThe non-Federal share of the costs of an activity conducted with funds awarded under the Grant Program shall be 25 percent of such costs.
 (9)Administrative costs and expensesOf the amounts available each fiscal year to carry out the Grant Program, the Secretary may expend not more than 6 percent or $80,000, whichever is greater, to pay the administrative costs and expenses related to reviewing and awarding grants under the Grant Program.
							(b)John H. Prescott Marine Mammal Rescue and Rapid Response Fund
 (1)In generalThere is established in the Treasury of the United States an interest-bearing fund to be known as the John H. Prescott Marine Mammal Rescue and Rapid Response Fund (hereinafter in this section referred to as the Fund).
 (2)Use of FundsAmounts in the Fund shall be available only for use by the Secretary to provide emergency assistance.
							(3)Matching requirement
 (A)In generalExcept as provided in subparagraph (B), the non-Federal share of the costs of an activity conducted with amounts from the Fund shall be 25 percent of such costs.
 (B)WaiverThe Secretary may waive the matching requirement under subparagraph (A) for activities to provide emergency assistance.
 (C)In-kind contributionsThe Secretary may apply to the non-Federal share of an activity conducted with amounts from the Fund, the amount of funds and the fair market value of property and services provided by non-Federal sources and used for the activity.
 (c)Emergency assistance definedIn this section: (1)In generalThe term emergency assistance means—
 (A)financial assistance provided for a stranding event or entangling event that— (i)causes an immediate increase in the cost of a response, recovery, or rehabilitation that is greater than the usual or allocated cost of a response, recovery, or rehabilitation;
 (ii)is cyclical or endemic; and (iii)involves a marine mammal that is out of the normal habitat for that marine mammal; or
 (B)financial assistance provided for a stranding event or an entanglement event that the Secretary considers to be an emergency.
 (2)ExclusionsThe term emergency assistance does not include financial assistance to respond to an unusual mortality event. (d)Authorization of appropriations (1)In generalThere is authorized to be appropriated to carry out the Grant Program $7,000,000 for each of fiscal years 2017 through 2022, to remain available until expended, of which for each fiscal year—
 (A)$6,000,000 may be available to the Secretary of Commerce; and (B)$1,000,000 may be available to the Secretary of the Interior.
								(2)John H. Prescott Marine Mammal Rescue and Rapid Response Fund
 (A)Authorization of appropriationsThere is authorized to be appropriated to the Fund $500,000 for each of fiscal years 2016 through 2021.
 (B)Transfer of fundsIn addition to amounts appropriated pursuant to an authorization of appropriations in subparagraph (A), there shall be deposited into the Fund up to $500,000 for each fiscal year (as determined by the Secretary) from amounts appropriated to the Secretary for carrying out this title and other titles of this Act.
 (C)Availability of fundsAmounts in the Fund shall remain available until expended without regard to any law related to the negotiation, award, or administration of any contract, grant, or cooperative agreement.
 (e)Acceptance of donationsFor purposes of carrying out this section, the Secretary may solicit, accept, receive, hold, administer, and use gifts, devises, and bequests without any further approval or administrative action..  
 (b)Table of contents amendmentThe table of contents in the first section of the Marine Mammal Protection Act of 1972 is amended by striking the item related to section 408 and inserting the following:
				Sec. 408. John H. Prescott Marine Mammal Rescue and Response Grant Program and Rapid Response Fund..
			8.Marine Mammal Health Map
 (a)In generalThe Marine Mammal Protection Act of 1972 (16 U.S.C. 1361 et seq.) is amended by inserting after section 408 the following:
				
					408A.Marine Mammal Health Map
 (a)In generalNot later than 1 year after the date of the enactment of the Marine Mammal Research and Response Act of 2016, the Secretary, acting through the Administrator of the National Oceanic and Atmospheric Administration, in consultation with the Secretary of the Interior and the Marine Mammal Commission, shall—
 (1)establish a national marine mammal health and stranding observing system referred to as the Marine Mammal Health Map;
 (2)incorporate the Marine Mammal Health Map into the National Integrated Coastal and Ocean Observation System established under section 12304 of the Integrated Coastal and Ocean Observation System Act of 2009 (33 U.S.C. 3603); and
 (3)make the Marine Mammal Health Map— (A)publically accessible through the Integrated Coastal and Ocean Observation System’s web portal; and
 (B)interoperable with other national data systems or for management or research purposes, as practicable.
 (b)PurposesThe purposes of the Marine Mammal Health Map are to promote— (1)interdisciplinary research among individuals with knowledge and experience in marine mammal science, marine mammal veterinary and husbandry practices, and medical science, oceanographers, and other marine scientists;
 (2)the timely and sustained dissemination and availability of marine mammal health, stranding, entanglement, and mortality data;
 (3)the identification of spatial and temporal patterns of marine mammal mortality, disease, and stranding;
 (4)the evaluation of marine mammal health in terms of mortality as well as sublethal marine mammal health impacts;
 (5)the improved collaboration and forecasting of marine mammal and larger ecosystem health events; (6)rapid communication and dissemination of marine mammal strandings that may have implications for human health, such as harmful algal blooms;
 (7)the increased accessibility of data in a user friendly visual interface for public education and outreach activities; and
 (8)contribute to an ocean health index which incorporates marine mammal health data. (c)RequirementsThe Marine Mammal Health Map shall—
 (1)integrate in situ, remote, and other marine mammal health, stranding, and mortality data, including visualization and metadata, from persons authorized to collect data on marine mammals, including the stranding network, Federal, State, and tribal governments, private partners, and academia;
 (2)be designed to enhance data and information availability, including data sharing between stranding network participants, scientists, and the public across stranding network regions;
 (3)be designed to facilitate data and information access across scientific disciplines, scientists, and managers; and
 (4)be designed to facilitate public access to national and regional marine mammal health, stranding, entanglement, and mortality data, including visualizations and metadata, through the Integrated Coastal and Ocean Observation System’s national and regional data portals.
 (d)Procedures and guidelinesThe Secretary shall implement policies, protocols, and standards for— (1)the reporting requirements for marine mammal health data collected by stranding networks consistent with subsections (c) and (d) of section 402;
 (2)the timely transmission of health data from the stranding networks and other appropriate data providers to the Marine Mammal Health Map;
 (3)the timely and sustained dissemination and availability to the public of marine mammal health, stranding, entanglement, and mortality data; and
 (4)the integration of other marine mammal health, stranding, or other data as the Secretary determines appropriate.
 (e)CoordinationThe Administrator of the National Oceanic and Atmospheric Administration shall carry out the Marine Mammal Health Map in consultation with the Secretary of the Interior, the Marine Mammal Commission, and the National Ocean Research Leadership Council.
 (f)ContributionsFor purposes of carrying out this section, the Secretary may solicit, accept, receive, hold, administer, and use gifts, devises, and bequests without any further approval or administrative action..
 (b)Table of contents amendmentThe table of contents in the first section of the Marine Mammal Protection Act of 1972, as amended by section 7(b), is amended further by inserting after the item related to section 408 the following:
				Sec. 408A. Marine Mammal Health Map..
			9.Reports to Congress
 (a)In generalThe Marine Mammal Protection Act of 1972 (16 U.S.C. 1361 et seq.), as amended by section 8(a), is further amended by inserting after section 408A the following:
				
					408B.Reports to Congress
 (a)Appropriate committees of CongressIn this section, the term appropriate committees of Congress means the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Natural Resources and the Committee on Science, Space, and Technology of the House of Representatives.
 (b)Marine Mammal Health Map status reportNot later than 1 year after the date of the enactment of the Marine Mammal Research and Response Act of 2016, the Administrator of the National Oceanic and Atmospheric Administration, in consultation with the Marine Mammal Commission, the Secretary of the Interior, and the National Ocean Research Leadership Council, shall submit to the appropriate committees of Congress a report on the status of the Marine Mammal Health Map. Such report shall include the following:
 (1)A detailed evaluation of the data made publically available through the Marine Mammal Health Map. (2)A detailed list of any gaps in data collected pursuant to the Marine Mammal Health Map, a description of the reasons for such gaps, and recommendations to close such gaps.
 (3)An analysis of the effectiveness of using the website of the Integrated Coastal and Ocean Observation System as a tool to collect, organize, visualize, archive, and disseminate marine mammal stranding and health data.
 (4)A list of publications, presentations, or other relevant work product resulting from, or in collaboration with, such Marine Mammal Health Map.
 (5)A description of emerging marine mammal health concerns and the applicability of such concerns to human health.
 (6)An analysis of the feasibility of the Integrated Coastal and Ocean Observation System to be used as an alert during stranding events, entanglement events, and unusual mortality events for the stranding network, Integrated Coastal and Ocean Observation System partners, Marine Mammal Health Map partners, Federal and State agencies, and local and tribal governments.
 (7)An evaluation of the use of Marine Mammal Health Map data to predict broader ecosystem events and changes that may impact marine mammal or human health and specific examples of proven or potential uses of Integrated Coastal and Ocean Observation System data for these purposes.
 (8)Recommendations for the Marine Mammal Health Map related to— (A)filling any identified data gaps;
 (B)data standards that could be used to improve data accessibility, transmission, interoperability, and sharing;
 (C)any other strategies that would contribute to the effectiveness and usefulness of the Marine Mammal Health Map; and
 (D)the funding levels needed to carry out the Marine Mammal Health Map. (c)Data gap analysisNot later than 5 years after date that the report required by subsection (b) is submitted, and every 5 years thereafter, the Administrator of the National Oceanic and Atmospheric Administration, in consultation with the Marine Mammal Commission and the Secretary of the Interior, shall submit to the appropriate committees of Congress a data gap analysis. Such analysis shall include the following:
 (1)An overview of existing participants within the Marine Mammal Stranding Network. (2)An identification of participant gaps within the Network.
 (3)An identification of data and reporting gaps from members of the Network. (4)An analysis of how stranding and health data is shared and made available to scientists, academics, State, local, and tribal governments, and the public.”.
 (d)Rescue and response capabilities in the ArcticNot later than 1 year after the date of the enactment of the Marine Mammal Research and Response Act of 2016, the Administrator of the National Oceanic and Atmospheric Administration, in consultation with the Marine Mammal Commission and the Director of the United States Fish and Wildlife Service, shall submit to the appropriate committees of Congress a report on the response capabilities for sick and injured marine mammals in the Arctic regions of the United States. Such report shall include the following:
 (1)A description of all stranding agreements in place in the Arctic regions of the United States, including species covered, response capabilities, facilities, and data collection and analysis capabilities.
 (2)A list of State and local government agencies that have personnel trained to respond to strandings in the Arctic regions of the United States.
 (3)An assessment of potential response and data collection partners and sources of local information and knowledge, including Alaska Native people and villages.
 (4)An analysis of spatial and temporal trends in strandings over time in response to changing environmental conditions in the Arctic regions of the United States and the relationships to other unusual mortality events, including birds and fish.
 (5)A description of training and other resource needs to meet emerging response requirements in the Arctic regions of the United States.
 (6)An analysis of oiled marine mammal and bird response and rehabilitation capabilities in the Arctic regions of the United States, including equipment, facilities, training, and husbandry capabilities, and an assessment of likely success rates.
 (7)Recommendations for future stranding response needs in the Arctic regions of the United States.. (b)Table of contents amendmentThe table of contents in the first section of the Marine Mammal Protection Act of 1972, as amended by section 8(b), is amended further by inserting after the item related to section 408A the following:
				Sec. 408B. Reports to Congress..
 10.Authorization of appropriationsSection 409 of the Marine Mammal Protection Act of 1972 (16 U.S.C. 1421g) is amended— (1)in paragraph (1), by striking 1993 and 1994; and inserting 2017 through 2022;;
 (2)in paragraph (2), by striking 1993 and 1994; and inserting 2017 through 2022;; and (3)in paragraph (3), by striking fiscal year 1993. and inserting for each of the fiscal years 2017 through 2022..
 11.DefinitionsSection 410 of the Marine Mammal Protection Act of 1972 (16 U.S.C. 1421h) is amended— (1)by redesignating paragraphs (5) and (6) as paragraphs (7) and (8), respectively;
 (2)by redesignating paragraphs (1), (2) , (3), and (4) as paragraphs (2), (3), (4), and (5), respectively;
 (3)by inserting before paragraph (2), as redesignated, the following:  (1)The term entangle or entanglement means an event in the wild in which a living or dead marine mammal has gear, rope, line, net, or other material wrapped around or attached to the marine mammal and is—
 (A)on a beach or shore of the United States; or (B)in navigable waters of the United States.; and 
 (4)by inserting after paragraph (5), as redesignated, the following:  (6)Stranding regionThe term stranding region means a geographic region designated by the Secretary for purposes of administration of this Act..
	
 1.Short titleThis Act may be cited as the Marine Mammal Research and Response Act of 2016.
 2.Data collection and disseminationSection 402 of the Marine Mammal Protection Act of 1972 (16 U.S.C. 1421a) is amended— (1)in subsection (b)—
 (A)in paragraph (1)(A), by inserting or entangled after stranded; (B)in paragraph (3)—
 (i)by striking strandings, and inserting strandings and entanglements, including unusual mortality events,; (ii)by inserting stranding before region; and
 (iii)by striking marine mammals; and and inserting and entangled marine mammals to allow comparison of the causes of illness and deaths in stranded and entangled marine mammals with physical, chemical, and biological environmental parameters; and; and
 (C)in paragraph (4), by striking analyses, that would allow comparison of the causes of illness and deaths in stranded marine mammals with physical, chemical, and biological environmental parameters. and inserting analyses.; and
 (2)by striking subsection (c) and inserting the following:  (c)Data availability (1)In generalThe Secretary shall develop a program to make information, including any data and metadata, collected under subsection (b) available to researchers, stranding networks, and the public—
 (A)to improve real-time coordination of response to stranding and entanglement events across geographic areas and between stranding coordinators;
 (B)to identify and quickly disseminate information on potential public health risks; (C)to facilitate integrated interdisciplinary research;
 (D)to facilitate peer-reviewed publications; (E)to archive regional data into one national database for future analyses; and
 (F)for education and outreach activities. (2)Public accessThe Secretary shall ensure that—
 (A)all information, including data and metadata, collected under subsection (b) is archived in a form that is readily accessible, understandable, and can be easily shared with, the public, as appropriate, through the Marine Mammal Health Map established under section 408A; and
 (B)not later than 60 days after the date that any information, including any data and metadata, collected under paragraph (1), (2), or (3) of subsection (b), is made readily available to stranding network participants, other qualified scientists, employees of the Federal Government, and the public through the Marine Mammal Health Map and the Integrated Ocean Observation System.
 (d)Data reporting requirementsThe Secretary shall require each stranding network participant to submit to the National Oceanic and Atmospheric Administration, for inclusion in the Marine Mammal Health Map established under section 408A the following:
 (1)NOAA Form 89–864 (OMB #0648–0178) and NOAA Form 89–878 (OMB #0648–0178), or similar successor form, not later than 30 days after the date of a response to a stranding or entanglement event.
 (2)The information, including any data and metadata, described in paragraphs (1) and (2) of subsection (b), not later than 30 days after the date that the information is available or updated, as applicable.
 (3)The information, including any data and metadata, described in paragraphs (3) and (4) of subsection (b), not later than 30 days after the date that the stranding network responds to a stranding or entanglement event.
						(e)Public display of marine mammals
 (1)Rescuing facilityThe facility rescuing and rehabilitating a stranded marine mammal that meets the public display criteria of this Act shall be given preference when the National Oceanic and Atmospheric Administration decides permanent placement of a marine mammal deemed non-releasable for public display purposes if—
 (A)the marine mammal is deemed non-releasable; and (B)the facility—
 (i)meets the public display criteria of the Act and the Animal Welfare Act (7 U.S.C. 2131 et seq.); and
 (ii)meets the requirements for maintenance and care established by the Animal and Plant Health Inspection Service of the United States Department of Agriculture.
 (2)ExplanationIf the facility that rescued and rehabilitated the marine mammal was not chosen for permanent placement, the National Oceanic and Atmospheric Administration shall provide written documentation to that facility explaining why the applicant has not met the requirements of this Act and the Animal Welfare Act.
 (3)Other facilityA licensed public display facility in a contiguous geographic area where a marine mammal stranded and later deemed non-releasable by a stranding facility shall be given preference to acquire the marine mammal..
 3.Stranding or entanglement response agreementsSection 403 of the Marine Mammal Protection Act of 1972 (16 U.S.C. 1421b) is amended— (1)in the section heading by inserting or entanglement before response; and
 (2)in subsection (a), by striking the period at the end and inserting or entanglement.. 4.Unusual mortality event activity funding (a)Uses of the Marine Mammal Unusual Mortality Event FundSubsection (b) of section 405 of the Marine Mammal Protection Act of 1972 (16 U.S.C. 1421d) is amended to read as follows:
				
 (b)UsesAmounts in the Fund— (1)shall be available only for use by the Secretary, in consultation with the Secretary of the Interior and dispersed among claimants based on budgets approved by the Secretary prior to expenditure—
 (A)to make advance, partial, or progress payments under contracts or other funding mechanisms for property, supplies, salaries, services, and travel costs incurred in acting in accordance with the contingency plan issued under section 404(b) or under the direction of an Onsite Coordinator for an unusual mortality event;
 (B)for reimbursing any stranding network participant for costs incurred in the collection, preparation, analysis, and transportation of marine mammal tissues and samples collected with respect to an unusual mortality event, including such transportation, for the Tissue Bank; and
 (C)for care and maintenance of marine mammal seized under section 104(c)(2)(D); and (2)shall remain available until expended..
 (b)Deposits into the FundSubsection (c) of section 405 of the Marine Mammal Protection Act of 1972 (16 U.S.C. 1421d) is amended—
 (1)in paragraph (2), by striking and at the end; (2)in paragraph (3), by striking the period at the end and inserting a semicolon; and
 (3)by adding at the end the following:  (4)sums received for marine mammal conservation, including assessment costs, fines, penalties, restitution, and forfeitures of property for violations of any provision of this Act or other environmental statute and sums received from emergency declaration grants for marine mammal conservation; and
 (5)up to $750,000 per fiscal year, as determined by the Secretary of Commerce and the Secretary of the Interior, from amounts appropriated to the Secretary for carrying out this title and other titles of this Act..
 5.LiabilitySection 406(a) of the Marine Mammal Protection Act of 1972 (16 U.S.C. 1421e(a)) is amended by inserting or entanglement after to a stranding.
 6.National Marine Mammal Tissue Bank and tissue analysisSection 407 of the Marine Mammal Protection Act of 1972 (16 U.S.C. 1421f) is amended— (1)in subsection (c)(2)(A), by striking the health of marine mammals and and inserting marine mammal health and mortality and the health of; and
 (2)in subsection (d), by inserting public before access. 7.John H. Prescott Marine Mammal Rescue and Response Grant Program and Rapid Response Fund (a)In generalSection 408 of the Marine Mammal Protection Act of 1972 (16 U.S.C. 1421f–1) is amended to read as follows:
				
					408.John H. Prescott Marine Mammal Rescue and Response Grant Program and Rapid Response Fund
						(a)John H. Prescott Marine Mammal Rescue and Response Grant Program
 (1)In generalSubject to the availability of appropriations, the Secretary shall conduct a grant program to be known as the John H. Prescott Marine Mammal Rescue and Response Grant Program (hereinafter in this section referred to as the Grant Program) to award grants to eligible stranding network participants or stranding network collaborators as described in this subsection.
 (2)PurposesThe purposes of the Grant Program are to provide for— (A)the recovery, care, or treatment of sick, injured, or entangled marine mammals;
 (B)marine mammal stranding events that require emergency assistance; (C)the collection of data and samples from living or dead stranded marine mammals for scientific research regarding marine mammal health;
 (D)facility operating costs that are directly related to activities described in subparagraph (A), (B), or (C); and
 (E)development of Stranding Network capacity, including training for emergency response, where facilities do not exist or are sparse.
 (3)Contract, grant, and cooperative agreement authorityThe Secretary may enter into a contract, grant, or cooperative agreement with any eligible stranding network participant or stranding network collaborator, as the Secretary determines appropriate, for the purposes described in paragraph (2).
							(4)Equitable distribution of funds
 (A)In generalThe Secretary shall ensure, to the extent practicable, that funds awarded under the Grant Program are distributed equitably among the stranding regions.
 (B)PreferencesThe Secretary shall give preference to awarding funds under the Grant Program in each stranding region to any facility with an established record of marine mammal rescue and rehabilitation.
 (C)ConsiderationsIn determining priorities among the stranding regions under this paragraph, the Secretary may consider—
 (i)any episodic stranding, entanglement, or mortality event, except for an unusual mortality event, that occurred in any stranding region in the preceding year;
 (ii)any data regarding average annual stranding, entanglements, and mortality events per stranding region;
 (iii)the size of the marine mammal populations inhabiting a geographic area within a stranding region; and
 (iv)the conservation of protected, threatened, or endangered marine mammal species. (5)ApplicationTo apply for a grant under the Grant Program a stranding network participant shall—
 (A)submit an application in such form and manner as the Secretary prescribes; and (B)comply with the data reporting requirements of section 402(d).
 (6)ConsultationThe Secretary shall consult with the Marine Mammal Commission, a representative from each of the stranding regions, and other individuals who represent public and private organizations that are actively involved in rescue, rehabilitation, release, scientific research, marine conservation, and forensic science regarding stranded marine mammals to develop criteria for awarding grants under the Grant Program.
							(7)Limitations
 (A)Maximum grant amountNo grant made under the Grant Program for a single project may exceed $150,000 in any 12-month period.
 (B)Unexpended fundsAny funds awarded under the Grant Program that are unexpended or unobligated at the end a 12-month period shall remain available until expended.
 (C)LimitationA new grant shall not be awarded until the first grants funds are expended. (8)Matching requirementThe non-Federal share of the costs of an activity conducted with funds awarded under the Grant Program shall be 25 percent of such costs.
 (9)Administrative costs and expensesOf the amounts available each fiscal year to carry out the Grant Program, the Secretary may expend not more than 6 percent or $80,000, whichever is greater, to pay the administrative costs and expenses related to reviewing and awarding grants under the Grant Program.
							(b)John H. Prescott Marine Mammal Rescue and Rapid Response Fund
 (1)In generalThere is established in the Treasury of the United States an interest-bearing fund to be known as the John H. Prescott Marine Mammal Rescue and Rapid Response Fund (hereinafter in this section referred to as the Fund).
 (2)Use of FundsAmounts in the Fund shall be available only for use by the Secretary to provide emergency assistance.
							(3)Matching requirement
 (A)In generalExcept as provided in subparagraph (B), the non-Federal share of the costs of an activity conducted with amounts from the Fund shall be 25 percent of such costs.
 (B)WaiverThe Secretary may waive the matching requirement under subparagraph (A) for activities to provide emergency assistance.
 (C)In-kind contributionsThe Secretary may apply to the non-Federal share of an activity conducted with amounts from the Fund, the amount of funds and the fair market value of property and services provided by non-Federal sources and used for the activity.
 (c)Emergency assistance definedIn this section: (1)In generalThe term emergency assistance means—
 (A)financial assistance provided for a stranding event or entangling event that— (i)causes an immediate increase in the cost of a response, recovery, or rehabilitation that is greater than the usual or allocated cost of a response, recovery, or rehabilitation;
 (ii)is cyclical or endemic; and (iii)involves a marine mammal that is out of the normal habitat for that marine mammal; or
 (B)financial assistance provided for a stranding event or an entanglement event that the Secretary considers to be an emergency.
 (2)ExclusionsThe term emergency assistance does not include financial assistance to respond to an unusual mortality event. (d)Authorization of appropriations (1)In generalThere is authorized to be appropriated to carry out the Grant Program $7,000,000 for each of fiscal years 2017 through 2022, to remain available until expended, of which for each fiscal year—
 (A)$6,000,000 may be available to the Secretary of Commerce; and (B)$1,000,000 may be available to the Secretary of the Interior.
								(2)John H. Prescott Marine Mammal Rescue and Rapid Response Fund
 (A)Authorization of appropriationsThere is authorized to be appropriated to the Fund $500,000 for each of fiscal years 2016 through 2021.
 (B)Transfer of fundsIn addition to amounts appropriated pursuant to an authorization of appropriations in subparagraph (A), there shall be deposited into the Fund up to $500,000 for each fiscal year (as determined by the Secretary) from amounts appropriated to the Secretary for carrying out this title and other titles of this Act.
 (C)Availability of fundsAmounts in the Fund shall remain available until expended without regard to any law related to the negotiation, award, or administration of any contract, grant, or cooperative agreement.
 (e)Acceptance of donationsFor purposes of carrying out this section, the Secretary may solicit, accept, receive, hold, administer, and use gifts, devises, and bequests without any further approval or administrative action..  
 (b)Table of contents amendmentThe table of contents in the first section of the Marine Mammal Protection Act of 1972 is amended by striking the item related to section 408 and inserting the following:
				Sec. 408. John H. Prescott Marine Mammal Rescue and Response Grant Program and Rapid Response Fund..
			8.Marine Mammal Health Map
 (a)In generalThe Marine Mammal Protection Act of 1972 (16 U.S.C. 1361 et seq.) is amended by inserting after section 408 the following:
				
					408A.Marine Mammal Health Map
 (a)In generalNot later than 1 year after the date of the enactment of the Marine Mammal Research and Response Act of 2016, the Secretary, acting through the Administrator of the National Oceanic and Atmospheric Administration, in consultation with the Secretary of the Interior and the Marine Mammal Commission, shall—
 (1)establish a national marine mammal health and stranding observing system referred to as the Marine Mammal Health Map;
 (2)incorporate the Marine Mammal Health Map into the National Integrated Coastal and Ocean Observation System established under section 12304 of the Integrated Coastal and Ocean Observation System Act of 2009 (33 U.S.C. 3603); and
 (3)make the Marine Mammal Health Map— (A)publically accessible through the Integrated Coastal and Ocean Observation System’s web portal; and
 (B)interoperable with other national data systems or for management or research purposes, as practicable.
 (b)PurposesThe purposes of the Marine Mammal Health Map are to promote— (1)interdisciplinary research among individuals with knowledge and experience in marine mammal science, marine mammal veterinary and husbandry practices, and medical science, oceanographers, and other marine scientists;
 (2)the timely and sustained dissemination and availability of marine mammal health, stranding, entanglement, and mortality data;
 (3)the identification of spatial and temporal patterns of marine mammal mortality, disease, and stranding;
 (4)the evaluation of marine mammal health in terms of mortality as well as sublethal marine mammal health impacts;
 (5)the improved collaboration and forecasting of marine mammal and larger ecosystem health events; (6)rapid communication and dissemination of marine mammal strandings that may have implications for human health, such as harmful algal blooms;
 (7)the increased accessibility of data in a user friendly visual interface for public education and outreach activities; and
 (8)contribute to an ocean health index which incorporates marine mammal health data. (c)RequirementsThe Marine Mammal Health Map shall—
 (1)integrate in situ, remote, and other marine mammal health, stranding, and mortality data, including visualization and metadata, from persons authorized to collect data on marine mammals, including the stranding network, Federal, State, and tribal governments, private partners, and academia;
 (2)be designed to enhance data and information availability, including data sharing between stranding network participants, scientists, and the public across stranding network regions;
 (3)be designed to facilitate data and information access across scientific disciplines, scientists, and managers;
 (4)be designed to facilitate public access to national and regional marine mammal health, stranding, entanglement, and mortality data, including visualizations and metadata, through the Integrated Coastal and Ocean Observation System’s national and regional data portals.; and
 (5)be designed in collaboration with, and with input from, States and stranding network participants. (d)Procedures and guidelinesThe Secretary shall implement policies, protocols, and standards for—
 (1)the reporting requirements for marine mammal health data collected by stranding networks consistent with subsections (c) and (d) of section 402;
 (2)the timely transmission of health data from the stranding networks and other appropriate data providers to the Marine Mammal Health Map;
 (3)the timely and sustained dissemination and availability to the public of marine mammal health, stranding, entanglement, and mortality data; and
 (4)the integration of other marine mammal health, stranding, or other data as the Secretary determines appropriate.
 (e)CoordinationThe Administrator of the National Oceanic and Atmospheric Administration shall carry out the Marine Mammal Health Map in consultation with the Secretary of the Interior, the Marine Mammal Commission, and the National Ocean Research Leadership Council.
 (f)ContributionsFor purposes of carrying out this section, the Secretary may solicit, accept, receive, hold, administer, and use gifts, devises, and bequests without any further approval or administrative action..
 (b)Table of contents amendmentThe table of contents in the first section of the Marine Mammal Protection Act of 1972, as amended by section 7(b), is amended further by inserting after the item related to section 408 the following:
				Sec. 408A. Marine Mammal Health Map..
			9.Reports to Congress
 (a)In generalThe Marine Mammal Protection Act of 1972 (16 U.S.C. 1361 et seq.), as amended by section 8(a), is further amended by inserting after section 408A the following:
				
					408B.Reports to Congress
 (a)Appropriate committees of CongressIn this section, the term appropriate committees of Congress means the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Natural Resources and the Committee on Science, Space, and Technology of the House of Representatives.
 (b)Marine Mammal Health Map status reportNot later than 1 year after the date of the enactment of the Marine Mammal Research and Response Act of 2016, the Administrator of the National Oceanic and Atmospheric Administration, in consultation with the Marine Mammal Commission, the Secretary of the Interior, and the National Ocean Research Leadership Council, shall submit to the appropriate committees of Congress a report on the status of the Marine Mammal Health Map. Such report shall include the following:
 (1)A detailed evaluation of the data made publically available through the Marine Mammal Health Map. (2)A detailed list of any gaps in data collected pursuant to the Marine Mammal Health Map, a description of the reasons for such gaps, and recommendations to close such gaps.
 (3)An analysis of the effectiveness of using the website of the Integrated Coastal and Ocean Observation System as a tool to collect, organize, visualize, archive, and disseminate marine mammal stranding and health data.
 (4)A list of publications, presentations, or other relevant work product resulting from, or in collaboration with, such Marine Mammal Health Map.
 (5)A description of emerging marine mammal health concerns and the applicability of such concerns to human health.
 (6)An analysis of the feasibility of the Integrated Coastal and Ocean Observation System to be used as an alert during stranding events, entanglement events, and unusual mortality events for the stranding network, Integrated Coastal and Ocean Observation System partners, Marine Mammal Health Map partners, Federal and State agencies, and local and tribal governments.
 (7)An evaluation of the use of Marine Mammal Health Map data to predict broader ecosystem events and changes that may impact marine mammal or human health and specific examples of proven or potential uses of Integrated Coastal and Ocean Observation System data for these purposes.
 (8)Recommendations for the Marine Mammal Health Map related to— (A)filling any identified data gaps;
 (B)data standards that could be used to improve data accessibility, transmission, interoperability, and sharing;
 (C)any other strategies that would contribute to the effectiveness and usefulness of the Marine Mammal Health Map; and
 (D)the funding levels needed to carry out the Marine Mammal Health Map. (c)Data gap analysisNot later than 5 years after the date that the report required by subsection (b) is submitted, and every 5 years thereafter, the Administrator of the National Oceanic and Atmospheric Administration, in consultation with the Marine Mammal Commission and the Secretary of the Interior, shall submit to the appropriate committees of Congress a data gap analysis. Such analysis shall include the following:
 (1)An overview of existing participants within the Marine Mammal Stranding Network. (2)An identification of participant gaps within the Network.
 (3)An identification of data and reporting gaps from members of the Network. (4)An analysis of how stranding and health data is shared and made available to scientists, academics, State, local, and tribal governments, and the public.
 (d)Rescue and response capabilities in the ArcticNot later than 1 year after the date of the enactment of the Marine Mammal Research and Response Act of 2016, the Administrator of the National Oceanic and Atmospheric Administration, in consultation with the Marine Mammal Commission and the Director of the United States Fish and Wildlife Service, shall submit to the appropriate committees of Congress a report on the response capabilities for sick and injured marine mammals in the Arctic regions of the United States. Such report shall include the following:
 (1)A description of all stranding agreements in place in the Arctic regions of the United States, including species covered, response capabilities, facilities, and data collection and analysis capabilities.
 (2)A list of State and local government agencies that have personnel trained to respond to strandings in the Arctic regions of the United States.
 (3)An assessment of potential response and data collection partners and sources of local information and knowledge, including Alaska Native people and villages.
 (4)An analysis of spatial and temporal trends in strandings over time in response to changing environmental conditions in the Arctic regions of the United States and the relationships to other unusual mortality events, including birds and fish.
 (5)A description of training and other resource needs to meet emerging response requirements in the Arctic regions of the United States.
 (6)An analysis of oiled marine mammal and bird response and rehabilitation capabilities in the Arctic regions of the United States, including equipment, facilities, training, and husbandry capabilities, and an assessment of likely success rates.
 (7)Recommendations for future stranding response needs in the Arctic regions of the United States.. (b)Table of contents amendmentThe table of contents in the first section of the Marine Mammal Protection Act of 1972, as amended by section 8(b), is amended further by inserting after the item related to section 408A the following:
				Sec. 408B. Reports to Congress..
 10.Authorization of appropriationsSection 409 of the Marine Mammal Protection Act of 1972 (16 U.S.C. 1421g) is amended— (1)in paragraph (1), by striking 1993 and 1994; and inserting 2017 through 2022;;
 (2)in paragraph (2), by striking 1993 and 1994; and inserting 2017 through 2022;; and (3)in paragraph (3), by striking fiscal year 1993. and inserting for each of the fiscal years 2017 through 2022..
 11.DefinitionsSection 410 of the Marine Mammal Protection Act of 1972 (16 U.S.C. 1421h) is amended— (1)by redesignating paragraphs (5) and (6) as paragraphs (7) and (8), respectively;
 (2)by redesignating paragraphs (1), (2), (3), and (4) as paragraphs (2), (3), (4), and (5), respectively;
 (3)by inserting before paragraph (2), as redesignated, the following:  (1)The term entangle or entanglement means an event in the wild in which a living or dead marine mammal has gear, rope, line, net, or other material wrapped around or attached to the marine mammal and is—
 (A)on a beach or shore of the United States; or (B)in navigable waters of the United States.; and 
 (4)by inserting after paragraph (5), as redesignated, the following:  (6)The term stranding region means a geographic region designated by the Secretary for purposes of administration of this Act..November 28, 2016Reported with an amendment